RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-3085-18

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

ANTONIO MANUEL
MERCEDES,

          Defendant-Appellant.


                   Submitted September 15, 2021 – Decided September 29, 2021

                   Before Judges Rose and Enright.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Passaic County, Indictment No. 86-11-1362.

                   Antonio Mercedes, appellant pro se.

                   Camelia M. Valdes, Passaic County Prosecutor,
                   attorney for respondent (Marc A. Festa, Senior
                   Assistant Prosecutor, of counsel and on the brief).

PER CURIAM
      Defendant Antonio Manuel Mercedes appeals pro se from a February 7,

2019 Law Division order denying his fifth petition for post-conviction relief

(PCR) without an evidentiary hearing. We affirm because the petition was

untimely filed and otherwise lacks merit.

      The facts leading to defendant's conviction are summarized in our

unpublished decision, denying defendant's third petition for PCR:

                  A twenty-seven[-]count indictment was returned
            against defendant in 1986 charging him, among other
            crimes, with seven counts of kidnapping and related
            aggravated sexual assault and attempted aggravated
            sexual assault involving at least nine female victims,
            some of them young children. He was first tried by a
            jury on four counts alleging commission of those
            crimes against a woman and her young daughter.
            Defendant was found guilty and was sentenced to an
            aggregate prison term of eighteen years subject to eight
            years of parole ineligibility. He thereafter entered into
            plea negotiations with the prosecutor, and an agreement
            was reached in which defendant agreed, with respect to
            the remaining counts to plead guilty to three counts of
            kidnapping, two counts of aggravated sexual assault,
            two counts of attempted aggravated sexual assault, and
            one count of robbery. The State's undertaking was to
            move for the dismissal of all other counts and to
            recommend an aggregate sentence of fifty-five years
            subject to twenty-seven years of parole ineligibility to
            run concurrently with sentence imposed following trial.

            [State v. Mercedes, No. A-0505-02 (App. Div. Apr. 8),
            certif. denied, 180 N.J. 458 (2004) (slip op. at 2).]



                                                                        A-3085-18
                                       2
      On September 2, 1988, the trial judge sentenced defendant pursuant to the

State's recommendation. See id. at 3. Defendant did not appeal his convictions

but filed a direct appeal of his sentence, which this court heard on an excessive

sentencing calendar pursuant to Rule 2:9-11 and denied in an April 4, 1989

order. Id. at 3-4. The Supreme Court thereafter denied certification. State v.

Mercedes, 121 N.J. 597 (1990).

      Defendant's four ensuing PCR petitions – most of which claimed his plea

was not voluntary and knowing – were denied, although two PCR courts

resentenced defendant for reasons that are not relevant to this appeal. We

affirmed the PCR courts' orders; the Court denied certification. See State v.

Mercedes, No. A-2483-13 (App. Div. Sept. 3, 2015), certif. denied, 226 N.J. 212

(2016); State v. Mercedes, No. A-0505-02 (App. Div. Apr. 8), certif. denied,

180 N.J. 458 (2004); State v. Mercedes, No. A-0578-95 (App. Div. Feb. 28),

certif. denied, 146 N.J. 69 (1996); State v. Mercedes, No. A-5211-90 (App. Div.

June 1), certif. denied, 134 N.J. 484 (1993).

      Thirty years after defendant was sentenced, he filed the present July 12,

2018 PCR petition. Defendant asserted his plea counsel was ineffective – in

1988 – for failing to obtain a 2014 State Bureau of Identification (SBI) "report,"

which lists defendant's arrest date on the indictment as July 9, 1986. Defendant's


                                                                             A-3085-18
                                        3
PCR petition references the SBI report as "Attachment 1." Apparently, however,

the report was not attached to his petition. 1 According to the amended judgment

of conviction (JOC) for defendant's sentence on his guilty pleas, defendant was

arrested on August 21, 1986.

      Defendant claimed the SBI report proves he was incarcerated,

commencing July 9, 1986 and, as such, he could not have committed the offenses

to which he pled guilty, which "were committed on July 19, 1986, [2] July 21,

1986[,] and August 21, 1986." Notably absent from defendant's petition is the

date on which he received the SBI report.       Rather, defendant asserted he

"recently obtained" the report "after April 2014, and less than five years ago

when [his] fingerprints were taken at South [W]oods State Prison." Defendant

further claimed the State wrongfully withheld the SBI report.




1
   Defendant provided the SBI report in his appendix on appeal. Because the
report was not presented to the trial court for consideration, however, it is
inappropriate for consideration on appeal. See Zaman v. Felton, 219 N.J. 199,
226-27 (2014). For purposes of this appeal, we nonetheless assume the report
reflects an arrest date of July 9, 1986.
2
  Defendant contends the first incident occurred on July 19, 1988, but several
documents contained in his appendix on appeal indicate the incident occurred
on July 9.
                                                                           A-3085-18
                                       4
      Defendant sought assignment of counsel to represent him on the present

petition. See R. 3:22-6(b) (requiring good cause for the assignment of counsel

on a second or subsequent PCR petition).

      Following argument on February 7, 2019, the PCR judge issued an oral

decision, denying defendant's motion for assignment of counsel and PCR.

Pertinent to this appeal, the judge determined defendant's petition was

procedurally barred as untimely and otherwise lacked merit.

      Noting defendant failed to support his petition with documentary evidence

establishing he was in custody when the crimes were committed, the PCR judge

found, regardless, "[t]his is not an instance where there was a failure of counsel

in the past to bring this issue up. This was . . . information that [defendant]

could have told everyone back in 1986," instead of raising it "for the first time"

in the present petition. The judge elaborated:

                  So, not only [wa]s . . . no documentation
            provided, it [wa]s something that [defendant] could
            have brought to his attorney's attention. This is not
            newly discovered evidence. This is knowledge that he
            personally had. So, even if he just received the
            documentation from the State Police, this is an issue
            that he – and I emphasize he – knew about almost
            twenty [sic] years ago.




                                                                             A-3085-18
                                        5
      Moreover, in response to defendant's assertion that he "always proclaimed

[his] innocence" to the charges to which he pled guilty, the judge rhetorically

asked:

                   Well, why would you enter into a plea bargain
            and plead guilty to charges that you know you couldn't
            possibly have committed because you're incarcerated?
            That would have been very easy to prove at that time.
            And now all the records can't be found. . . . My team
            leader has searched the records both here, [in the]
            Probation [Department], the County Clerk's Office, the
            Bureau of Prisons, the Passaic County Jail. And there
            [are] no records to be had. There's nothing to indicate
            that you were incarcerated.

This appeal followed.

      On appeal, defendant maintains the "newly-discovered" SBI report

establishes that he was in custody on the date the crimes were committed. He

raises the following overlapping points for our consideration:

                                   POINT I

            PLEA COUNSEL WAS INEFFECTIVE BASED ON
            FAILURE TO INVESTIGATE AN ALIBI DEFENSE
            AND THERE ARE MATERIAL FACTS IN DISPUTE,
            IT WAS ERROR TO DENY THE PETITION AND TO
            DENY    [DEFENDANT]    AN   EVIDENTIARY
            HEARING    TO    FULLY    PRESENT   THIS
            INEFFECTIVE ASSISTANCE OF COUNSEL
            CLAIM.




                                                                          A-3085-18
                                       6
                                   POINT II

             THE   STATE     FAILED  TO    DISCLOSE
             EXCULPATORY EVIDENCE PRIOR TO . . .
             DEFENDANT      ENTERING   INTO    PLEA
             AGREEMENT [SIC], WHICH CONSTITUTES A
             BRADY[3] VIOLATION.

                                  POINT III

             []DEFENDANT HAS PRESENTED A PRIMA FACIE
             CLAIM OF INEFFECTIVE[] ASSISTANCE OF
             COUNSEL, BECAUSE MATERIAL ISSUES OF
             DISPUTED FACTS LIE OUTSIDE THE RECORD
             AND       RESOLUTION OF     THE   ISSUES
             NECESSITATES A HEARING UNDER [R.] 3:22-
             10(b); AND UNDER STATE V. PORTER, 216 N.J.
             343, 355 (2013).

                                  POINT IV

             [DEFENDANT]'S CONVICTION IN VIOLATION OF
             [HIS] SIXTH AMENDMENT RIGHT TO HAVE
             SUCH ALLEGATIONS TRIED BEFORE A JURY,
             LE[]D TO PETITIONER'S COMMITMENT UNDER
             THE [SVPA].

                                   POINT V

             THE [PCR] COURT DENIED THE APPLICATION
             FOR [PCR] WITHOUT AN EVIDENTIARY
             HEARING OF EXCULPATORY EVIDENCE WHICH
             WOULD HAVE IMPACTED [DEFENDANT']S
             DECISION TO PLEAD GUILTY.
             (Not raised below)


3
    Brady v. Maryland, 373 U.S. 83 (1963).
                                                          A-3085-18
                                       7
      We have carefully considered defendant's arguments in view of the

applicable law, and conclude they lack sufficient merit to warrant extended

discussion in a written opinion. R. 2:11-3(e)(2). We affirm substantially for the

reasons succinctly stated by the PCR judge. We add the following comments to

give context to the judge's decision.

      Our analysis of the issues raised on appeal is guided by a review of the

relevant provisions of the two court rules that apply to a second or subsequent

PCR. Pursuant to Rule 3:22-12(a)(2)(B), a "second or subsequent petition shall

[not] be filed more than one year after . . . the date on which the factual predicate

for the relief sought was discovered, if that factual predicate could not have been

discovered earlier through the exercise of reasonable diligence." Further, under

Rule 3:22-4(b)(1) and (2)(B),

                   a second or subsequent petition for [PCR]
                   shall be dismissed unless . . . it is timely
                   under R[ule] 3:22-12(a)(2); and . . . it
                   alleges on its face . . . that the factual
                   predicate for the relief sought could not
                   have been discovered earlier through the
                   exercise of reasonable diligence, and the
                   facts underlying the ground for relief, if
                   proven and viewed in light of the evidence
                   as a whole, would raise a reasonable
                   probability that the relief sought would be
                   granted[.]



                                                                               A-3085-18
                                         8
      Although the time limitations are not absolute and may be waived to

prevent a fundamental injustice, the rules must be viewed in light of their dual

key purposes: "to ensure . . . the passage of time does not prejudice the State's

retrial of a defendant" and "to respect the need for achieving finality." State v.

DiFrisco, 187 N.J. 156, 166-67 (2006) (second quotation quoting State v.

Mitchell, 126 N.J. 565, 576 (1992)). Moreover, a PCR petition is not a substitute

for an appeal of a conviction under Rule 3:22-3, and any available ground for

relief not asserted in a prior proceeding is barred if it could have been raised

earlier under Rule 3:22-4, or was asserted earlier and adjudicated on its merits

under Rule 3:22-5.

      Here, defendant waited until July 2018 to file his fifth PCR petition,

asserting for the first time that he was arrested on July 9, 1986. He has neither

provided the date on which he received the SBI report nor any reason why he

could not have discovered his alleged July 9, 1986 arrest date by exercising

reasonable diligence. Accordingly, defendant's petition is time-barred under

Rule 3:22-12(a)(2)(B), and Rule 3:22-4(b)(1) and (2)(B). Moreover, to the

extent defendant belatedly claims he had an alibi defense, his argument should

have been raised on direct appeal under Rules 3:22-3 and -4.




                                                                             A-3085-18
                                        9
      Further, in our September 3, 2015 opinion affirming the denial of

defendant's fourth PCR application, we concluded defendant's amended JOC

"contains a verifiably correct calculation of defendant's jail and gap time credit."

Mercedes, No. A-2483-13 (slip op. at 4). Notably, that JOC reflects defendant

received jail time credit from August 21, 1986, to July 16, 1987, and gap time

credit from July 17, 1987, to September 1, 1988. Absent from the JOC is any

indication that defendant was in custody when the three crimes to which he pled

guilty were committed. As such, defendant's petition also is barred under Rule

3:22-5.

      Accordingly, even if the SBI report had been attached to defendant's PCR

petition and reviewed by the PCR judge, the result would not have changed. In

sum, defendant has articulated no basis to relax the clear restrictions concerning

subsequent PCR petitions imposed by the Rules.

      Affirmed.




                                                                               A-3085-18
                                        10